tcmemo_2012_307 united_states tax_court richard h philpott and elsa l philpott petitioners v commissioner of internal revenue respondent docket no filed date richard h philpott and elsa l philpott pro sese richard j hassebrock for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and an dollar_figure addition_to_tax under sec_6651 respondent also determined a dollar_figure fraud_penalty against richard h philpott petitioner under sec_6663 unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the applicability but not the amount of the fraud_penalty was determined against petitioner by grant of respondent’s motion for partial summary_judgment on the basis of petitioner’s conviction under sec_7201 after concessions the issues for decision are whether petitioners are entitled to a net_operating_loss nol_carryover whether they are liable for the sec_6651 late-filing addition_to_tax and whether the fraud_penalty applies to the entire redetermined deficiency the recomputed amounts asserted by respondent are a dollar_figure deficiency a dollar_figure late-filing addition_to_tax and a dollar_figure fraud_penalty findings_of_fact some of the facts have been stipulated and the stipulated facts have been incorporated in our findings by this reference petitioners resided in ohio at the time they filed the petition during petitioner received business income for various insurance and financial services as well as real_estate activities petitioners did not file a federal_income_tax return for until date that return was prepared by john j quatman on a schedule c profit or loss from business petitioner reported dollar_figure in gross_receipts for his insurance and financial services and deducted dollar_figure in business_expenses petitioner’s gross_receipts were understated by dollar_figure and his reported deductions were overstated by dollar_figure on the schedule c however petitioner was entitled to dollar_figure in other deductions in relation to the omitted gross_receipts petitioners’ tax_return did not report any income or loss from an s_corporation in which petitioner had an interest an unidentified dollar_figure nol was claimed on the return deductions were claimed on the insurance and financial services schedule c for interest_expenses related to a truck wash business known as baywash baywash was a business owned and operated by an s_corporation known as jrp associates jrp in which petitioner had a partial interest jrp was formed about was unable to commence operations and suffered financial defaults on financing arrangements in about jrp did not file corporate_income_tax returns on date petitioner was indicted in the u s district_court for the southern district of ohio for violations of sec_7201 for and on date petitioner entered into a plea agreement wherein he agreed to plead guilty to tax_evasion for judgment of guilt was entered on date opinion the petition in this case was filed date by notice served date the case was set for trial in cincinnati on date on date respondent filed a motion for partial summary_judgment seeking an adjudication that petitioner is collaterally estopped by his conviction under sec_7201 from contesting his liability for a fraud_penalty under sec_6663 petitioner opposed the motion asserting that his plea was made u nder duress due to the extreme cost of attorney and accounting fees even though no money was believed to be owed respondent’s motion was granted by an order stating in part the law is well settled that a criminal conviction under sec_7201 estops a taxpayer from denying fraudulent intent and an underpayment_of_tax for the same year see eg 96_tc_858 aff’d 959_f2d_16 2d cir marretta v commissioner tcmemo_2004_128 aff’d 168_fedappx_528 3d cir petitioners do not deny the conviction but suggest that the guilty plea was under duress petitioners’ argument is not a basis for disregarding the collateral_estoppel effect of a guilty plea and conviction see eg williams v commissioner t c memo wapnick v commissioner tcmemo_1997_133 lilley v commissioner tcmemo_1989_602 klein v commissioner tcmemo_1984_392 aff’d 880_f2d_260 10th cir thus the court concludes that there is no genuine issue of material fact and that the penalty issue may be decided as a matter of law under rule tax_court rules_of_practice and procedure the determination of collateral_estoppel does not preclude petitioners from challenging the amount of the deficiency for or establishing that some part of the deficiency is not due to fraud respondent’s burden of establishing applicability of the sec_6663 penalty however is satisfied by proof of the conviction before trial petitioner stipulated the unreported gross_receipts and the disallowed deductions set forth in our findings respondent conceded the allowable other deductions shortly before trial apparently for the first time petitioner claimed that his income for was fully offset by an nol carried forward in relation to jrp and the baywash business by letter dated date quatman sent to respondent’s counsel an unsigned and unfiled form_1120s u s income_tax return for an s_corporation for quatman testified at trial that he made a mistake during the criminal investigation of petitioner in not computing the nol carryforward that the carryforward would have offset all of the unreported income and that as a result of quatman’s mistake petitioner was indicted and pleaded guilty to income_tax evasion although a few documents indicating abandonment of the baywash activity in were stipulated there is no evidence substantiating the amount of the loss claimed indicating whether the intended activity was active or passive showing that any or all of the loss was not claimed for prior years and establishing petitioner’s share of any loss or petitioner’s basis in the s_corporation all of these items would have to be proven by petitioner before any offsets to the admitted unreported income could be allowed see generally sec_172 lehman v commissioner tcmemo_2010_74 mcwilliams v commissioner tcmemo_1995_454 sec_1_172-1 income_tax regs quatman pleaded during his testimony for more time to prepare accurate returns for jrp acknowledging that only cursory books were kept we are not persuaded that any amount of time would produce reliable and credible substantiation of losses and tracing of loss_carryovers available to petitioner for certainly there is no justification for keeping the record in this case open a claim made so belatedly in view of the serious consequences already endured by petitioner as a result of mistakenly overlooking it is inherently untrustworthy no allowance may be made for the alleged nol carryforward petitioners stipulated that their return for was filed in over five years after it was due that stipulation establishes that the sec_6651 addition_to_tax is appropriate and leaves to petitioners the burden of showing that the addition_to_tax should not apply see 116_tc_438 petitioners have offered no excuse or cause to avoid the late-filing addition_to_tax sec_6663 provides i f the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud petitioners were advised in the court’s order granting partial summary_judgment in respondent’s pretrial memorandum and in respondent’s posttrial brief that they could argue that not all of the deficiency was due to fraud they failed to file the answering brief ordered by the court and have not pointed to any part of the deficiency that arguably is not due to fraud in any event the fraud_penalty will be imposed only against petitioner and not against elsa l philpott see sec_6663 for the foregoing reasons respondent’s recomputed deficiency addition_to_tax and penalty will become the decision of the court decision will be entered under rule
